Case: 19-1419     Document: 63      Page: 1   Filed: 08/03/2020




            NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                   ______________________

           ILLUMINA, INC., SEQUENOM, INC.,
                  Plaintiffs-Appellants

                               v.

         ARIOSA DIAGNOSTICS, INC., ROCHE
        SEQUENCING SOLUTIONS, INC., ROCHE
            MOLECULAR SYSTEMS, INC.,
                 Defendants-Appellees
                ______________________

                         2019-1419
                   ______________________

    Appeal from the United States District Court for the
 Northern District of California in No. 3:18-cv-02847-SI,
 Senior Judge Susan Y. Illston.
                 ______________________

        ON PETITION FOR REHEARING EN BANC
                 ______________________

     Before PROST, Chief Judge, NEWMAN, LOURIE, DYK,
   MOORE, O’MALLEY, REYNA, WALLACH, TARANTO, CHEN,
             and HUGHES, Circuit Judges. *




    *     Circuit Judge Stoll did not participate.
Case: 19-1419     Document: 63     Page: 2    Filed: 08/03/2020




 2                  ILLUMINA, INC. v. ARIOSA DIAGNOSTICS, INC.




 PER CURIAM.
                          ORDER
      Appellees Ariosa Diagnostics, Inc., Roche Sequencing
 Solutions, Inc., and Roche Molecular Systems, Inc. filed a
 combined petition for panel rehearing and rehearing en
 banc. A response to the petition was invited by the court
 and filed by appellants Illumina, Inc. and Sequenom, Inc.
 The petition for rehearing and response were first referred
 to the panel that heard the appeal, which granted the peti-
 tion in part as indicated in the accompanying order. There-
 after, the petition was referred to the circuit judges who are
 in regular active service.
     Upon consideration thereof,
     IT IS ORDERED THAT:
     1) The petition for rehearing en banc is denied.
     2) The mandate of the court will issue on September
        9, 2020.


                                 FOR THE COURT

 August 3, 2020                   /s/ Peter R. Marksteiner
     Date                         Peter R. Marksteiner
                                  Clerk of Court